DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require A system comprising: at least one processor; a neural network comprising a plurality of layers, wherein each layer of the plurality of layers comprises one or more neurons; a plurality of training data; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: provide training input from the plurality of training data to the neural network for a training iteration; determine, for a plurality of classification labels, gradient losses associated with neurons of a layer of the neural network based on the training input; generate, based on the gradient losses, similarity scores between the neurons in the layer of the neural network; determine, based on the similarity scores, a dynamic dropout probability distribution for the neurons in the layer; and generate, based on the dynamic dropout probability distribution, a trained neural network more robust to adversarial attacks.

Relevant prior art such Wang, Singh and HSU teach a neural network training system that uses a drop out probability in training the model. The available prior art do not teach the required limitations with regards to determining gradient losses associated with layers, calculating similarity scores between neurons in the layers, determining a dynamic dropout probability and generating a trained neural network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-12 are allowable over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494